Citation Nr: 0725068	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-37 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.  

2.  Entitlement to service connection for a right eye 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cardiac disorder and a right eye 
disorder.  The veteran testified at a hearing before the 
Board in March 2007.  At that hearing, the veteran submitted 
additional evidence, and provided written waiver of his right 
to have that evidence reviewed by the agency of original 
jurisdiction. 


FINDINGS OF FACT

1.  The veteran's cardiac disorder existed at the time of his 
entry into service, and this condition did not permanently 
increase in severity during his period of service.  

2.  The preponderance of the medical evidence establishes 
that the veteran does not have a scar on the right cornea, 
and there is no medical evidence or opinion favorable to the 
veteran's contention that any other current eye disorder is a 
result of trauma incurred in service.  


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a current disorder 
in service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  

2.  The veteran did not incur a current right eye disorder, 
to include a scar of the cornea, in service or as a result of 
any incident of service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  
1.  Cardiac Disorder

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1). 

The veteran's November 1953 enlistment examination report for 
the U.S. Naval Reserve Training Center indicates that a 
slight functional cardiac systolic murmur at rapid rates was 
diagnosed upon examination.  Since this disorder was noted 
upon enlistment examination, the presumption of soundness 
does not apply.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  
  

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
disability was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003, 69 
Fed. Reg. 25,178 (2004).  

The veteran's service medical records are negative for any 
complaints or treatment of a cardiac disability.  A January 
1955 enlistment examination for regular service and a January 
1957 separation examination show no cardiac abnormalities.  
Since the veteran's heart was found to be normal on 
separation and there were no recorded complaints during a 
two-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
cardiac disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of symptoms relating to a cardiac 
disability is a March 1997 private medical report which 
discloses that the veteran was being evaluated for 
arrhythmia.  He reported that he had not been aware of his 
heart beating and had not been troubled with chest discomfort 
or pain, dyspnea, edema, dizziness, or syncope.  Examination 
revealed clear lungs and irregular heart rhythm.  The left 
border of cardiac dullness was at the midclavicular line.  
First and second heart sounds were normal.  There were no 
murmurs, rubs, gallops, lifts, or heaves present.  An 
electrocardiogram showed atrial fibrillation but was 
otherwise normal.  Echocardiography showed mild biatrial 
enlargement.  The left ventricular wall thickness was at the 
upper limits of normal.  The left ventricular ejection 
fraction was slightly depressed at 50 to 55 percent.  Mild 
mitral regurgitation and tricuspid regurgitation were noted.  
The pulmonary artery systolic pressure was estimated to be 32 
mmHg to 35 mmHg.  The diagnostic impression was atrial 
fibrillation of unknown etiology.  

An April 1997 private medical report reflects that the 
veteran underwent electrical cardioversion for his atrial 
fibrillation.  The heart had irregular rate and rhythm with 
no murmurs, rubs, or gallops.  The veteran was shocked three 
times but did not convert.  The diagnostic impression was 
paroxysmal atrial fibrillation rate controlled on medication.  
VA medical records dated from February 2004 to March 2005 
show that the veteran continues to be treated for his atrial 
fibrillation.     

An April 2005 letter from the veteran's private physician 
shows that when he treated the veteran in 1997, the abnormal 
heart rhythm was not something that the veteran recognized, 
and this was why it was impossible to determine when it 
started.  The physician stated that it was rare for people to 
be born with atrial fibrillation and have it all their lives.  
He reported that more commonly, people developed atrial 
fibrillation in mid to late life, but it could also occur at 
any time.  The only thing he could state with certainty at 
the time was that the veteran had had atrial fibrillation at 
least three months prior to the cardioversion.  He also 
opined that the heart murmur noted at the time of the 
veteran's examination into military service had not 
relationship to the atrial fibrillation discovered in 1997.

The veteran testified before the Board at a Travel Board 
hearing in March 2007.  Testimony revealed that the veteran 
believed that his pre-existing heart condition was aggravated 
during service because he worked under stress a lot.  He 
testified that he worked as a quartermaster signalman where 
he had to read blinkers on board a ship from a long distance 
away with rough seas.  He reported that it was stressful when 
it was a priority or classified message being transmitted 
quickly and he had to get it exactly right.  Other stressful 
events for the veteran were when the ship was torn to pieces 
by Hurricane Diane in 1956 and when their ship had a 
collision at sea.  He also testified that when he was eating 
pineapple on board his ship one day during service, he 
experienced a chest pain that lasted 15 to 20 minutes and 
caused him to fall to his knees.  He additionally stated that 
he would experience shortness of breath when working under 
pressure during service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current cardiac disorder.  In addition, a cardiovascular 
disease was not diagnosed within one year of separation, so 
presumptive service connection for a cardiac disorder is not 
warranted.  

The veteran contends that he is entitled to service 
connection because his military service increased the current 
severity of his current cardiac disorder.  He also contends 
that he should have been treated for his cardiac disorder 
while in service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's cardiac disorder is in March 1997, approximately 40 
years after his separation from service.  The private April 
2005 medical opinion is entirely unfavorable to the veteran, 
since that physician opined that there was no relationship 
between a heart murmur noted in 1953 when the veteran was 
evaluated for military service and the veteran's current 
cardiac disorder.  This medical opinion, in essence, states 
that the heart murmur noted at the time of the veteran's 
service was not increased in severity by his service, and 
states that the presence of that heart murmur at the time of 
the veteran's service did not increase the severity of the 
current cardiac disorder.  The April 2005 medical opinion 
contradicts the veteran's assertions. 

While the veteran is competent to testify as to his symptoms 
in service, including the one-time occurrence of chest pain 
and recurrent episodes of shortness of breath, the veteran is 
not able to provide competent medical evidence as to whether 
the heart murmur noted in 1953 has current residuals or 
results in a current disability.  The medical opinion, which 
is highly probative, establishes that the veteran does not 
have a current cardiac disorder which is related to or 
residual to the veteran's service, and establishes that the 
veteran's service did not increase the severity of the 
current cardiac disorder.  The medical opinion places the 
preponderance of the evidence against the veteran's claim, on 
any basis.   

The veteran also contends that his current cardiac disorder, 
an arrhythmia, has been present chronically and continuously 
since his service.  In view of the lengthy period without 
treatment, with the veteran's service discharge in 1957 and 
the first treatment of arrhythmia in 1997, some 40 years 
later, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the Board notes that this is not a situation in 
which the veteran may provide competent evidence as to 
continuity of symptomatology, since the clinical records 
establish that the veteran was unaware of the arrhythmia 
until it was medically diagnosed.  

The evidence establishes that a heart murmur noted at 
examination for entry into service did not increase in 
severity during service, since the veteran remained 
asymptomatic.  The evidence establishes that the veteran does 
not have current disability due to a heart murmur, since that 
finding is not longer present.  The medical opinion of record 
also establishes that the veteran's service is unrelated to 
the current cardiac disorder or to the severity of that 
disorder.  The veteran does not have a current cardiac 
disorder which was incurred or aggravated in service.  There 
is no basis authorized by law under which service connection 
may be granted.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

2.  Right Eye Disorder 

The veteran's service medical records show that he was 
treated in October 1955 for trauma to his eye by an air hose.  
The veteran was treated for traumatic hyphema of the anterior 
chamber of the right eye.  Examination revealed that the 
right eye pupil was greater than the left eye pupil and was 
reacting sluggishly.  Gross blood was seen in the lower angle 
of the anterior chamber of the right eye.  After 
approximately three days, the anterior chamber of the right 
eye was clear and the fundi were both normal.  The right eye 
pupil was still slightly larger but reacted fairly briskly.  
Visual acuity was found to be 20/20 in both eyes.  On 
separation examination in January 1957, the veteran made no 
complaints, and his eyes were found to have no abnormalities.  

The veteran contends that the in-service trauma caused a scar 
and caused or accelerated other eye disorders.  He contends 
that, since he has a cataract on his right eye, that this 
disorder was caused or accelerated by the trauma he sustained 
in service.

An August 1998 private medical report from RE, DO, shows that 
the veteran had a stromal scar in his right eye.  The exact 
location of the scar was not given.  An October 2004 from Dr. 
E. private medical report includes an opinion that the 
veteran had a corneal scar in his right eye due to the 1955 
eye trauma.  He stated that the scar did not decrease the 
veteran's vision, but a beginning cataract in his right eye 
was reducing his vision to 20/25.  While Dr. E. noted a scar 
and a cataract in the right eye, he did not provide an 
opinion that the scar caused or accelerated the cataract.  

On VA examination in February 2005, the examiner reviewed the 
veteran's service medical records and post-service medical 
records.  He noted that the presence of a corneal scar in the 
right eye was questionable because the August 1998 report and 
October 2004 report showed the scar in different locations on 
the cornea.  Examination revealed that the veteran's visual 
acuity without correction was 20/60 in the right eye and 
20/40 in the left eye.  There were no lesions, and the pupils 
were myotic and minimally reactive.  The examiner found that 
there was no scar on the cornea of either eye.  This examiner 
did not state whether other ocular disorders were present.    

In a March 2005 private medical report, Dr. E. again stated 
that the veteran had a small nuclear cataract in his right 
eye and a small corneal scar at the three o'clock position in 
his right eye.  He also found that there was a small 
posterior vitreol detachment in his right eye, and the 
corrected vision was 20/20 in each eye.  

A May 2005 VA ophthalmology report showed that the veteran 
had 20/30 vision in his right eye and 20/40 vision in his 
left eye.   The assigned diagnoses were small stromal scar, 
right eye (OD), not affecting vision, and early cataracts, 
both eyes (OU).

On VA examination in August 2005, the veteran complained of 
pain and distorted vision in his eyes.  He reported that his 
vision was not clear without his glasses.  He also complained 
that lights at night appeared blurry without his glasses.  He 
further stated that his condition did not cause 
incapacitation, and he was not receiving any treatment for 
it.  He reported that he was unable to perform many functions 
without his glasses and that he suffered from bad headaches 
while working in bright sunlight and lights.  Visual acuity 
examination revealed that uncorrected far vision in the right 
eye was 20/40-1 and it was 20/25-2 corrected.  Uncorrected 
near vision in the right eye was 20/50 and it was 20/25 
corrected.  Uncorrected far vision in the left eye was 20/30-
2 and it was 20/25-2 corrected.  Uncorrected near vision in 
the left eye was 20/50 and it was 20/25 corrected.  Visual 
field examination was abnormal.  The examiner reviewed the 
veteran's case file and diagnosed him with nuclear sclerosis 
in both eyes.  The subjective factors were glare and decrease 
in vision.  The objective factors were yellowing of the 
nuclei within the lenses of each eye.  She stated that the 
nuclear sclerosis was the reason why she was unable to 
correct him to 20/20 in either eye.  For purposes of 
information only, and without reliance thereon, the Board 
notes that nuclear sclerosis, also called senile nuclear 
sclerosis, is a type of cataract.  Dorland's Illustrated 
Medical Dictionary 277 (28th ed. 1994).

The examiner found that the veteran did not have corneal 
scarring in the right eye.  He had a deposition of 
cholesterol 360 degrees around the periphery of his corneas, 
which was called corneal arcus.  She explained that this 
could occur due to an elevated serum level of cholesterol in 
his blood or it could be familial.  She further reported that 
the veteran had Vogt's limbal girdle at the 3 o'clock 
position in each of his corneas and more prominently in the 
right eye.  She stated that this was a common aging change of 
the interpalpebral limbus, which appeared as a semilunar 
opacity without a clear separation from the limbus.  She 
opined that this may have been previously mistaken for a 
scar.  

In an October 2005 letter, the veteran's private optometrist 
provided a chronological summary of his eye examinations.  
Regarding the August 1998 examination, the best corrected 
visual acuity was 20/20 in each eye, and there was a small 
stromal scar at the 3 o'clock position at limbus in the right 
eye.  The retinas and optic nerves were healthy.  Regarding 
the October 2004 examination, the best corrected visual 
acuity was 20/25 in the right eye and 20/20 in the left eye.  
The stromal scar and retinas were unchanged, and there was a 
beginning nuclear cataract in the right eye.  Regarding the 
March 2005 examination, the best corrected visual acuity was 
20/25 in the right eye and 20/20 in the left eye.  There was 
a large change in refraction of the right eye due to an 
increase in the cataract in the right eye along with lens 
swelling.  The corneal scar was unchanged.  There was slight 
arcus senilis in each cornea and a small posterior vitreol 
detachment in the right eye.  Again, Dr. E. did not provide a 
specific opinion about the relationship, if any, between a 
scar on the cornea of the right eye, or trauma in service, 
and any other eye disorder.  

The veteran testified before the Board at a Travel Board 
hearing in March 2007.  Testimony revealed that he incurred 
his eye injury during service when he was working on the 
bridge area of a ship removing the paint.  He testified that 
a soldier on the level above him had turned off the air hose 
in the veteran's hand.  When he released the line, there was 
still a lot of pressure on it, and the air hose struck him 
across his eye.  He stated that he had a lot of blood on his 
hand and was unable to see anything out of his injured eye, 
describing it as like having a veil of white over his eye.  
He testified that his eyes were bandaged, and when the 
bandages were removed four days later, one of his eyes was 
facing straight ahead and the other was facing towards the 
floor.  He received further treatment to re-align his eyes, 
and he told the doctor on the day he was discharged that he 
felt like he could see more out of one eye because it seemed 
like it was open wider.  He also testified that after 
separation from service, he had to apply for eyeglasses in 
1959 or 1960.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The evidence favorable to the veteran's contention that he 
has a scar on the cornea of the right eye includes August 
1998, October 2004, March 2005, and October 2005 treatment 
records, statements, and letters from RE, DO, reiterating his 
findings that the veteran has a scar on the right cornea, and 
a May 2005 VA outpatient treatment note.    

The evidence unfavorable to a finding that the veteran has a 
scar on the cornea, right eye, includes the February 2005 and 
August 2005 VA examination reports.  Each of those 
examinations was conducted by a different examiner.  Each of 
those examiners concluded that the veteran did not have a 
corneal scar.  The Board assigns greater weight to the 
February 2005 and August 2005 VA examinations, because the 
reports of those examinations reflect that detailed 
examination was provided and the reports, especially the 
report of the August 2005 VA examination, provides a detailed 
explanation of the findings.  Moreover, the August 2005 
report was conducted after that examiner had reviewed in 
detail the findings by each of the other providers.  As such, 
this examination report is the most persuasive evidence of 
record.  The Board accordingly finds the February 2005 and 
August 2005 VA medical opinions place the preponderance of 
the evidence against the opinions provided by Dr. RE and the 
report of the May 2005 VA examination.  

The veteran's testimony as to the incurrence of an eye injury 
in service is credible, and is consistent with the notations 
in the medical records.  The veteran's belief that he has a 
corneal scar is certainly understandable.  The Board agrees 
with the veteran's contention that the reports of the various 
providers are somewhat contradictory and confusing.  However, 
the Board finds that the preponderance of the medical 
evidence currently of record establishes that the veteran 
does not have a scar on the right cornea.  

There medical evidence of record does not support the 
veteran's contention that he has a current eye disorder which 
was caused by the trauma to the right eye.  The evidence 
establishes that he has cataracts in both eyes, although the 
cataract in the right eye was noted first.  The August 2005 
VA examination makes it clear that there are several 
disorders of aging in the right eye, including deposits of 
cholesterol.  The August 2005 VA examination report also 
makes it clear that the veteran's bilateral nuclear sclerosis 
(cataracts) resulted from yellowing of the nuclei of the 
lenses.  The lens of the eye is between the posterior chamber 
of the eye and the vitreous body of the eye.  Dorland's 
Illustrated Medical Dictionary 913 (28th Ed. 1994).  The lens 
does not communicate with the cornea.  There is no medical 
evidence that the in-service trauma affected the veteran's 
right eye below the corneal layer.  Thus, there is no medical 
opinion or evidence which supports the veteran's contention 
that the trauma to his right eye in service results in a 
current disorder of the right eye.  

Although the evidence of record as to the veteran's current 
eye disorders, to include a scar, contains some 
contradictions, the Board finds that the August 2005 VA 
examination report is of sufficient weight and evidentiary 
value as to place the preponderance of the evidence against 
the claim for service connection for a disorder of the right 
eye, to include a scar of the right cornea.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004 and March 
2006; a rating decision in March 2005; and a statement of the 
case in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.  
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to the claim for a right eye disorder.  VA has 
not obtained a medical examination in relation to the claim 
for a cardiac disorder because the veteran provided a private 
medical opinion, and no additional opinion is required to 
adjudicate the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for a cardiac disorder is denied.

Service connection for a right eye disorder is denied.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


